Citation Nr: 1143747	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-31 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from July 23, 1987 to September 19, 1993 and from September 20, 1993 to September 22, 1995.  Although he was discharged from his final period of enlistment under other than honorable conditions, his discharge was upgraded to general, under honorable conditions, in January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy; therefore, he was exposed to traumatic in-service stressors. 

2.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has PTSD due to his in-service stressors. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to the appeal, such error was harmless and will not be further discussed.  

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran contends that he has PTSD from his duties with the security force for Pershing II nuclear missiles in Germany and combat service in Panama and Kuwait.

The Veteran asserts that in July 1988, while assigned to the security force for Pershing II nuclear missiles in Germany, a member of his relief team committed suicide due to the stress.  He also asserts that his site was almost destroyed because the site commander was asleep during the first two authentication attempts.  The RO determined that there was insufficient information to verify these stressors.

The Veteran also asserts that in February 1990 he participated in Operation Just Cause in Panama where he experienced combat, taking on enemy fire, and gathered dead bodies and later placed them in a mass grave.  His service personnel records show that he received an award for participating in this operation during January 1990, and for service in Panama from May to July 1990.  

Lastly, the Veteran asserts that he had combat service while stationed in Kuwait from January to August 1991 and that he drove down the "Highway of Death" in March 1991 and saw many atrocities, including burnt bodies.  His service personnel records reflect that he served in Kuwait from July to November 1992.  

The Veteran's service personnel records reflect that he has been awarded the Combat Infantry Badge, which is prima facia evidence that he engaged in combat with the enemy.  An August 1992 Army order reflects that he was awarded the Combat Infantry Badge for performance of duties while actively engaged in ground combat with the 5th Infantry Division (Mechanized).  In a July 2006 statement, the Veteran indicated that he received a Combat Infantry Badge for his duties in both Panama and the Persian Gulf.  Although the date of the order would indicate that the award was being given only for his duties in the Persian Gulf, the record shows that he also served with the 5th Infantry Division in Panama.  Regardless, the record shows that he engaged in combat with the enemy.  Therefore, he was exposed to traumatic in-service stressors. 

As for the noncombat-related stressors, the Board observes that mass graves were discovered during United States operations in Panama and the "Highway of Death" refers to a highway between Kuwait and Iraq where numerous Iraqi military personnel were killed in their vehicles by American aircraft and ground forces.  As these stressors are consistent with the circumstances of the Veteran's service in each country, they are deemed verified.  See 38 U.S.C.A. § 1154(a).  As for the suicide of his team member in Germany, although the stressor may be potentially verifiable, as the record stands, it has not been verified.  Finally, that his site was almost destroyed is not the type of stressor that can be verified.

With respect to the medical evidence, there is a discrepancy as to whether the Veteran has PTSD due to his claimed in-service stressors.  

In an October 2006 examination report completed for the State of Louisiana Department of Veterans Affairs, a private general practitioner provided a diagnosis of PTSD presumably related to service but did not attribute the diagnosis to any of the Veteran's stressors.  

In a January 2007 VA examination report, a VA psychologist diagnosed the Veteran with impulse control and mood disorders but not PTSD, noting that the Veteran does not at all fit the criteria for a diagnosis of PTSD.  

A June 2007 treatment note from the Lafayette VA Medical Center (VAMC) reflects a negative PTSD screen.  A July 2007 treatment note reflects complaints of flashbacks since the July 4th fireworks and a diagnosis of an acute episode of PTSD.  Psychiatry notes from August 2007 to March 2008 reflect diagnoses of major depressive disorder, intermittent explosive disorder, and history of alcohol and marijuana dependence.  

In an April 2008 letter, a VA licensed clinical social worker from the Baton Rouge Vet Center indicated that the Veteran has PTSD due to his traumatic experiences in service.  The clinical social worker stated that the Veteran has been receiving treatment since July 2007 and noted the Veteran's history of service in Panama and the Persian Gulf, with receipt of the Combat Infantry Badge.  With respect to the Veteran's tour in Panama, the clinical social worker noted his exposure to decaying bodies and placing unclaimed ones in a mass grave as well as witnessing the death of a corporal.  With respect to the Veteran's tour in the Persian Gulf, the clinical social worker noted his travelling down the "Highway of Death" and responding to SCUD missile alarms and vehicles approaching in threatening manners.  

Given the above, the Board finds that there is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has PTSD due to his in-service stressors.  It is conceded that he engaged in combat with the enemy and witnessed dead bodies.  Thus, traumatic in-service stressors are not in dispute.  The question for consideration is whether the Veteran has PTSD due to such stressors.

On one hand, a VA examiner has opined that the Veteran does not meet the criteria for a diagnosis of PTSD and records from the Lafayette VAMC reflect a one-time acute episode of PTSD with no subsequent diagnosis.  On the other hand, a private physician has provided a diagnosis of PTSD related to service and a VA licensed clinical social worker has opined that the Veteran has PTSD due to his traumatic combat-related experiences in service, including seeing dead bodies and placing unclaimed ones in a mass grave, and travelling down the "Highway of Death."

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his PTSD is related to his in-service stressors.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


